MONACO, J.
We affirm the judgment and sentence meted out to the appellant, Mariana Bur-gos-Rivera, with respect to her conviction by jury trial of conspiracy to traffic in heroin and trafficking in heroin. Ms. Bur-gos-Rivera argues, first, that the trial court erred in denying her motion to sever her case from that of another defendant. Because the evidence was presented in such a manner that the jury could easily distinguish the acts of each charged person, and could apply the law intelligently and without confusion in determining guilt or innocence, we conclude that the trial court did not abuse its discretion in denying the motion. See Gordon v. State, 863 So.2d 1215 (Fla.2003); Johnson v. State, 720 So.2d 232 (Fla.1998).
Ms. Burgos-Rivera next argues that the trial court erred in giving a “willful blindness” instruction to the jury. While we agree that it was error to give the instruction, we conclude that the error was harm*999less beyond a reasonable doubt. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986); Hallman v. State, 633 So.2d 1116 (Fla. 3d DCA), review denied, 649 So.2d 233 (Fla.1994).
AFFIRMED.
SHARP, W. and PETERSON, JJ., concur.